 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES)
10
11 SYNTHIA SMITH,                              )   Case No. 2:19-cv-00335-JLS (RAOx)
                                               )
12               Plaintiff,                    )   ORDER GRANTING JOINT
                                               )   STIPULATION TO DISMISS
13        vs.                                  )   ENTIRE ACTION WITH
                                               )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                   )
   NORTH AMERICA,                              )   Judge: Josephine L. Staton
15                                             )   Dept: 10A
             Defendant.                        )
16                                             )   Complaint Filed: January 16, 2019
17
18        Based upon the stipulation of the parties and pursuant to Federal Rule of Civil
19 Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED that this action, Case No. 2:19-
20 cv-00335-JLS (RAOx), is dismissed in its entirety as to all defendants, with prejudice.
21        IT IS HEREBY FURTHER ORDERED that each party shall bear its own
22 attorneys’ fees and costs in this matter.
23        Dated: May 01, 2019
24
                                               Honorable Josephine L. Staton
25                                             United States District Judge
26
27
28
                                               1
